UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1220


In re: TONY ERVIN LOPEZ, a/k/a Pullulo, a/k/a Peludo,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:07-cr-00137-TSE-1)


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Tony Ervin Lopez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Ervin Lopez petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his motion for judicial review. He seeks an order from

this court directing the district court to act. We conclude that the present record does not

reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             2